Citation Nr: 1625297	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-33 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include memory loss.  

2.  Entitlement to service connection for a psychiatric disorder, to include memory loss.  

3.  Entitlement to service connection for a respiratory disorder.  

4.  Entitlement to service connection for allergic rhinitis.  

5.  Entitlement to service connection for hepatitis C.  

6.  Entitlement to an initial higher (compensable) rating for pseudofolliculitis barbae.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, that granted service connection and a noncompensable rating for pseudofolliculitis barbae, effective February 17, 2011.  By this decision, the RO also denied service connection for a psychiatric disorder, to include memory loss (listed as memory loss), on a de novo basis, and denied service connection for a respiratory disorder (listed as breathing problems); allergic rhinitis; and for hepatitis C.  

The Board notes that the August 2012 RO decision (noted above) denied the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include memory loss (listed as memory loss), on a de novo basis.  The Board notes, however, that service connection for a psychiatric disorder, to include memory loss (listed as depression), was previously denied in a final April 2005 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include memory loss.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In August 2015, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection for a psychiatric disorder, to include memory loss, and the VHA opinion was obtained in October 2015.  In November 2015, the Board requested an additional VHA opinion, as to the same issue, and the VHA opinion was obtained in December 2015.  In December 2015, the Board requested further clarification of, and an addendum to, the December 2015 VHA opinion.  An addendum to the VHA opinion was obtained in January 2016.  In February 2016, the Board requested another VHA opinion as to issue of entitlement to service connection for a psychiatric disorder, to include memory loss, and the opinion was obtained in March 2016.  In April 2016, the Veteran and his representative were provided with a copy of the March 2016 VHA opinion, as well as copies of the December 2015 VHA opinion with the January 2016 addendum, and the October 2015 VHA opinion.  In June 2016, the Veteran's representative submitted additional argument in support of his appeal.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a respiratory disorder, allergic rhinitis, and hepatitis C, as well as the issue of entitlement to an initial higher (compensable) rating for pseudofolliculitis barbae, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The RO denied service connection for a psychiatric disorder, to include memory loss, in April 2005, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Any psychiatric complaints during service were not chronic.  The Veteran's current psychiatric disorder, to include memory loss, began many years after service and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  The April 2005 RO decision that denied entitlement to service connection for a psychiatric disorder, to include memory loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include memory loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for service connection for a psychiatric disorder, to include memory loss, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for a psychiatric disorder, to include memory loss, in April 2005.  The Board notes that there was no new and material evidence received within one year of the April 2005 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The April 2005 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 2005 RO decision included the Veteran's service treatment records; a post-service VA treatment report; and the Veteran's own statements.  The RO denied service connection for a psychiatric disorder, to include memory loss (listed as depression), in April 2005 on the basis that there was no evidence that the claimed condition existed.  The RO noted that a review of the Veteran's service treatment records did not show that he was treated for, or diagnosed with, a psychiatric disorder (depression) during service.  The RO indicated that on medical history form at the time of the November 1980 separation examination, the Veteran checked that he had depression.  The RO related that the actual objective November 1980 separation examination report includes a notation that the Veteran's psychiatric evaluation was normal.  It was noted that a review of a VA treatment report did not show that the Veteran had ever received treatment for, or had been diagnosed with, a psychiatric disorder (depression).  The RO indicated that the Veteran was sent a letter in February 2005 requesting that he provide any medical reports showing that he had been treated for a psychiatric disorder (depression) and that no medical records had been provided.  

The evidence received since the April 2005 RO decision includes additional post-service VA treatment records; a VA examination report; VHA opinions dated in October 2015, December 2015, with a January 2016 addendum; and in February 2016; and statements from the Veteran.  

The Board notes that the additional VA treatment records include diagnoses of a psychiatric disorder, to include memory loss.  

For example, a January 2011 VA treatment report notes that the Veteran was referred by his primary care physician for substance abuse treatment.  It was noted that the Veteran had a history of substance abuse since he was a teenager and intravenous drug use since the age in nineteen when he was in the Navy.  The Veteran attributed his symptoms of depression, as well as his heroin dependence, to hanging out with the wrong crowd in the Navy.  It was noted that the Veteran identified consequences of his substance abuse that included memory impairment.  The Veteran also indicated that his mood was depressed since his first day in the Navy.  The diagnoses were an anxiety disorder, not otherwise specified; alcohol abuse; cocaine abuse in early partial remission; nicotine dependence; opioid dependence in sustained full remission; substance abuse, cannabis, in early partial remission; and antisocial personality traits.  

A February 2011 VA treatment report indicates that the Veteran complained of being depression and anxious on and off for years.  The assessment was an anxiety disorder, not otherwise specified; alcohol abuse; cocaine abuse in early partial remission; nicotine dependence; opioid dependence in sustained full remission; substance abuse, cannabis, in early partial remission; and antisocial personality traits.  

A November 2012 VA treatment entry relates an assessment that includes anxiety.  An April 2013 VA treatment entry also indicates an assessment that included anxiety.  

The Board notes that in the evidence available at the time of the April 2005 RO decision, there were no specific diagnoses of a psychiatric disorder, to include memory loss, as well as evidence relating a current psychiatric disorder, to include memory loss, to the Veteran's period of service.  The Board observes that additional VA treatment records, to specifically include the January 2011, February 2011, November 2012, and April 2013 VA treatment reports include current diagnoses of an anxiety disorder and anxiety.  The Board also observes that the Veteran reported, pursuant to the January 2011 treatment report, that his depression began when he was in the Navy.  He also indicated that he had memory impairment at that time.  The Board observes that the Veteran is competent to report psychiatric symptoms, to include memory problems, during service as those symptoms are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the additional VA treatment records with diagnoses of an anxiety disorder and anxiety, to specifically include the January 2011, February 2011, November 2012, and April 2013 treatment reports noted above are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show current diagnoses of a psychiatric disorder, to include memory loss.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the April 2005 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he that he has a psychiatric disorder, to include memory loss, that is related to service.  He specifically maintains that he suffered from psychiatric problems during service.  He indicates that on a medical history report at the time of his November 1980 separation examination, he reported that he had depression or excessive worry.  The Veteran essentially indicates that he suffered from psychiatric problems and memory problems during service and since that time.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran served on active duty from January 1977 to January 1981.  His DD Form 214 indicates that he had no foreign service.  

His service treatment records indicate he reported possible psychiatric problems on one occasion during service.  He also reported that he had stress on one occasion during service.  An August 1978 treatment entry notes that the Veteran complained of a severe headache.  He reported that he was under much stress due to his workload and an executive officer investigation pending a commanding officer's mast.  A diagnosis was not provided at that time.  An additional August 1978 entry, on that same day, noted that the Veteran had headaches for one and a half weeks and that he had been experiencing problems with work due to increased tension.  The impression was tension headaches.  

On a medical history form at the time of a November 1980 separation examination, the Veteran checked that he had depression or excessive worry.  He also checked that he did not have loss of memory or amnesia.  He further checked that he had frequent or severe headaches.  The reviewing examiner noted that the Veteran had no headaches for a long time and that he had been treated for the problem in 1978, which was not considered disabling.  The reviewing examiner did not refer to any psychiatric and/or problems.  The objective November 1980 separation examination report includes notations that the Veteran's psychiatric and neurologic evaluations were normal.  

A chronic psychiatric disorder, to include memory loss, was not expressly diagnosed during the Veteran's period of service.  

Post-service VA treatment records show treatment for diagnosed psychiatric disorders, to include anxiety and an anxiety disorder, and for memory complaints.  

For example, a January 2011 VA treatment report notes that the Veteran was referred by his primary care physician for substance abuse treatment.  It was noted that the Veteran had a history of substance abuse since he was a teenager and intravenous drug use since the age in nineteen when he was in the Navy.  The Veteran attributed his symptoms of depression, as well as his heroin dependence, to hanging out with the wrong crowd in the Navy.  It was noted that the Veteran identified consequences of his substance abuse that included memory impairment.  The Veteran also indicated that his mood was depressed since his first day in the Navy.  The diagnoses were an anxiety disorder, not otherwise specified; alcohol abuse; cocaine abuse in early partial remission; opioid dependence in sustained full remission; substance abuse, cannabis, in early partial remission; and antisocial personality traits.  

A February 2011 VA treatment report indicates that the Veteran complained of being depressed and anxious on and off for years.  The assessment was an anxiety disorder, not otherwise specified; alcohol abuse; cocaine abuse in early partial remission; nicotine dependence; opioid dependence in sustained full remission; substance abuse, cannabis, in early partial remission; and antisocial personality traits.  

A March 2011 VA treatment entry relates diagnoses of a substance induced mood disorder, which appeared resolved; cocaine dependence in early remission; opioid (heroin) dependence in early remission; alcohol abuse, binge drinking; cannabis abuse, early remission; and nicotine dependence.  

A November 2012 VA treatment entry relates an assessment that includes anxiety.  An April 2013 VA treatment entry also indicates an assessment that included anxiety.  

An October 2015 VHA opinion was provided by a psychiatrist.  The physician stated that the Veteran's claims file was reviewed and that it was her opinion that the issue of memory loss was in no way related to and did not have its onset while the Veteran was in military service.  The physician indicated that the evidence did not show a current diagnosed disability related to memory loss and that the records did not in any way show an event, disease, or injury while in military service that would lead to memory loss.  The physician maintained that the evidence presented in no way showed a link between the Veteran's military service and memory loss.  

The physician indicated that on a medical history report at the time of a December 1976 enlistment examination, the Veteran checked no for depression or excessive worry and no for loss of memory or amnesia.  It was noted that the objective December 1976 enlistment examination report indicated no psychiatric symptoms.  The examiner reported that on a medical history report at the time of the November 1980 separation examination, the Veteran checked yes for depression or excessive worry, no for nervous trouble of any sort, and no for loss of memory or amnesia.  The physician also indicated that there was one notation in a health record dated in August 1978 which indicated that the Veteran complained of a severe headache and that he was under much stress due to his workload and tension at work.  The physician maintained that, after that date, there was no further report of documentation of stress or tension.  

The physician stated that the Veteran's memory loss was not related to his military service and his memory loss did not have its onset in service.  The physician indicated that the evidence did not show a current diagnosed disability related to memory loss and that it did not show any significant event, disease, or injury in service related to memory loss.  It was noted that a link between memory loss and miliary service had not been established.  The physician concluded that the documentation did not support a diagnosis of depression, anxiety, or memory loss pertaining to the Veteran's military service or evidence showing the onset of depression, anxiety, or memory loss while the Veteran was in military service.  

An additional VHA opinion was provided by a psychiatrist in December 2015.  The physician indicated that he had reviewed the Veteran's claims file.  The physician maintained that he found that the Veteran did not have a current diagnosis of depression, anxiety, or other psychiatric conditions.  The physician stated that, however, post-service VA treatment records indicate complaints of anxiety, not otherwise specified, from January 2011 to April 2013, as well as complaints of memory loss in January 2011.  It was noted that in a January 2011 VA treatment report, the Veteran claimed that his depression started in the Navy, but that there was no indication of treatment of such, and there was information in the service treatment records that he denied that he had depression.  

The physician discussed the Veteran's service treatment records in some detail.  The physician commented that it was his professional opinion that the Veteran did not suffer a psychiatric disability as result of his military service.  The physician stated that the Veteran never sought treatment for any psychiatric illness while in the service, and that the question, pursuant to a November 1980 medical history report as to whether the Veteran had depression or excessive worry, was not a specific question to "his service," but simply he was asked if he had or was presently having depression or excessive worry.  It was noted that there was no further clarification on that report.  

In a January 2016 addendum to the December 2015 VHA opinion (noted above), the same physician indicated that it was his opinion that the Veteran did not have a psychiatric disorder related to or that had its onset during his time in service.  

A subsequent VHA opinion was obtained in March 2016 from a psychiatrist.  The physician indicated that he had reviewed the Veteran's claims file and that he had been asked to assume as true that the Veteran had a psychiatric disorder in light of the diagnosis of an anxiety disorder, not otherwise specified.  The physician stated that based on the VA treatment records from January 2011 to April 2013, the current psychiatric disorder found to be present was an anxiety disorder, not otherwise specified.  

The physician reviewed the Veteran's medical history, to specifically include his service treatment records, in some detail.  The physician also noted that, pursuant to a January 2011 VA treatment report, the Veteran reported that his depression started in service.  The physician stated that per the Veteran's service treatment records, there was no evidence of any diagnosed depressive disorder or anxiety disorder while he was in service.  The physician maintained that the first objective evidence of an anxiety disorder, not otherwise specified, was in January 2011.  The physician maintained that the evidence did not show any event, injury, or disease occurring in service which could be attributed to the development of an anxiety disorder, not otherwise specified.  

As to a summary, the physician stated that the Veteran reported that he had depression or excessive worry at the time of his separation examination in November 1980, but that after a clinical evaluation, he was found to have a normal psychiatric examination and he was found not to have any psychiatric disorder at that time.  The physician indicated that the evidence provided did not show any diagnosis of a psychiatric disorder prior to the Veteran entering service.  The physician commented that the evidence did not show any event, injury, or disease occurring in service which could contribute to the development of an anxiety disorder, not otherwise specified, the first objective evidence of which was in January 2011.  

The physician maintained that it was his professional opinion that it was less likely as not (less than 50 percent probability) that the Veteran's current psychiatric disorder, which was an anxiety disorder, not otherwise specified, based on a review of his records, had its onset in service or was related to an event, injury, or disease occurring in service.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are several VHA opinions of records that address the etiology of the Veteran's claimed psychiatric disorder, to include memory loss.  

The physician, pursuant to the October 2015 VHA opinion, indicated that the current evidence did not show a current disability related to memory loss.  The Board notes, however, that a January 2011 VA treatment entry specifically noted that the Veteran reported that he had memory impairment.  Additionally, the physician concluded that the evidence did not support a diagnosis of depression, anxiety, or memory loss pertaining to the Veteran's military service or evidence showing the onset of depression, anxiety, or memory loss while the Veteran was in military service.  The Board observes that the physician did not specifically address the Veteran's reports of psychiatric problems, to include memory loss, during service and since service.  The Board observes that the Veteran is competent to report psychiatric problems, to include memory problems, during service and since service.  See Davidson v. Shinseki, 581 F.3d at 1313.  Therefore, the Board finds that the October 2015 VHA opinion is less probative in this matter.  

Additionally, the physician, pursuant to the December 2015 VHA opinion and the January 2016 addendum, indicated that it was his professional opinion that the Veteran did not suffer a psychiatric disability as result of his military service.  The physician also indicated that it was his opinion that the Veteran did not have a psychiatric disorder related to or that had its onset during his time in service.  The Board observes that the physician stated, pursuant to the December 2015 VHA opinion, that the Veteran did not have a current diagnosis of depression, anxiety, or other psychiatric diagnoses.  However, multiple VA treatment reports show current psychiatric diagnoses such an anxiety disorder, not otherwise specified, and anxiety.  The January 2016 addendum appears to indicate that the physician still concluded that the Veteran did not have a current psychiatric disorder.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the Board finds that the December 2015 VHA opinion, with the January 2016 addendum, is also less probative in this matter.  

The Board observes that the subsequent March 2016 VHA opinion specifically indicates that based on the VA treatment records from January 2011 to April 2013, the current psychiatric disorder found to be present was an anxiety disorder, not otherwise specified.  Additionally, the physician maintained that it was his professional opinion that it was less likely as not  that the Veteran's current psychiatric disorder, which was an anxiety disorder, not otherwise specified, based on a review of his records, had its onset in service or was related to an event, injury, or disease occurring in service.  The physician specifically noted that the Veteran reported that he had depression or excessive worry at the time of his separation examination in November 1980, but that after a clinical evaluation, he was found to have a normal psychiatric examination and he was found not to have any psychiatric disorder at that time.  The physician also commented that the evidence did not show any event, injury, or disease occurring in service which could contribute to the development of an anxiety disorder, not otherwise specified, the first objective evidence of which was in January 2011.  The Board observes that the physician reviewed the Veteran's claims file, discussed the current diagnoses of an anxiety disorder, and addressed the Veteran's reports of psychiatric problems during service.  Therefore, the Board finds that the March 2016 VHA opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board finds that the preponderance of the evidence shows that the Veteran does not have a psychiatric disability that is related to or had its onset in service, to include recurrent psychiatric problems since service.  Although the Veteran has reported his psychiatric disorder, to include memory loss, began during service, he did not report or seek treatment for psychiatric problems for many years after service and the March 2016 VHA opinion provides sufficient evidence to show that there is no link between a psychiatric disability and the Veteran's in-service psychiatric complaints.  There is no indication from a probative lay or medical source, other than the Veteran, that his psychiatric complaints during service may be reasonably associated with his current psychiatric disorder, to include memory loss (an anxiety disorder, not otherwise specified; anxiety; a substance induced mood disorder, depression, memory impairment, etc.), diagnosed decades after service.  The probative medical evidence does not suggest that his current psychiatric disorder, to include memory loss, is related to service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his present psychiatric disorder, to include memory loss, began many years after service, without relationship to service.  A VHA physician has specifically concluded, in a March 2016 opinion, that the Veteran's current psychiatric disorder, to include memory loss, was not related to his period of service.  The Board observes that there are no positive medical opinions of record.  

The Veteran has contended that his psychiatric disorder, to include memory loss, had its onset during his period of active duty.  However, while the Veteran is competent to report that he had psychiatric problems and memory problems during service, or that he had those problems for many years, he is not competent to relate his currently claimed psychiatric disorder, to include memory loss, to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A Lay opinion is not sufficient in this case to prove nexus.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a psychiatric disorder, to include memory loss, there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a psychiatric disorder, to include memory loss, has been received; to this limited extent, the appeal is granted.  

Service connection for a psychiatric disorder, to include memory loss, is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a respiratory disorder; allergic rhinitis; and hepatitis C, as well as the issue of entitlement to an initial higher (compensable) rating for pseudofolliculitis barbae.  

The Veteran contends that he has a respiratory disorder, allergic rhinitis, and hepatitis C that are all related to service.  

The Veteran's service treatment records do not specifically show treatment for allergic rhinitis or for hepatitis C.  Such records do show treatment for respiratory complaints during service.  For example, December 1977, February 1978, February 1979, and January 1980 treatment entries, all show diagnoses of upper respiratory infections.  

Post-service VA treatment records show treatment for shortness of breath, allergic rhinitis, and hepatitis C.  

The Board observes that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a respiratory disorder, allergic rhinitis, and hepatitic C.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for a higher (compensable) rating for pseudofolliculitis barbae, the Board observes that the Veteran was last afforded a VA skin diseases examination in June 2012.  The diagnosis was pseudofolliculitis barbae.  Since that examination, in a March 2015 statement, the Veteran's representative indicated that the Veteran had not been afforded a VA examination, as to his service-connected pseudofolliculitis barbae, in over three year.  The representative stated that it was imperative that the VA obtain the Veteran's most recent VA treatment reports and conduct a current examination.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected pseudofolliculitis barbae, in four years.  Additionally, in light of the statements of the Veteran's representative, the record clearly raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for respiratory problems, allergic rhinitis, hepatitis C, and pseudofolliculitis barbae, since June 2013.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed respiratory disorder, allergic rhinitis, and hepatitis C, as well as to the nature, extent, and severity of his service-connected pseudofolliculitis barbae and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed respiratory disorder and allergic rhinitis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current respiratory disorders, and must specifically indicate if the Veteran is currently diagnosed with allergic rhinitis.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed respiratory disorders and/or allergic rhinitis are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for upper respiratory infections during service, as well as any reports of respiratory and allergy problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed hepatitis C.  The entire claims file, including all electronic files, must be reviewed by the examiner. The examiner must be sure to illicit from the Veteran and from a review of the claims file, an accounting of all risk factors the Veteran may have had for contracting hepatitis C.  All tests deemed necessary should be conducted, particularly any that will show whether the Veteran has hepatitis C.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed hepatitis C is related to or had its onset during the Veteran's period of service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected pseudofolliculitis barbae.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected pseudofolliculitis barbae must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


